


110 HRES 492 IH: Honoring William 
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2007
			Ms. Castor submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring William Bill
		  Clifton France, the former president, chief executive officer, and chairman of
		  NASCAR, for his lifetime of contributions and dedication to
		  motorsports.
	
	
		Whereas Bill France led NASCAR for 31 years before
			 retiring in 2003;
		Whereas Bill France replaced his father, the founder of
			 NASCAR, as president in 1972;
		Whereas the Daytona 500 was televised by CBS in 1979 as a
			 result of negotiations by Bill France, gaining national recognition for
			 motorsports;
		Whereas NASCAR emerged from its Southern base in Daytona,
			 Florida to reach the Indianapolis Motor Speedway in 1994;
		Whereas the International Speedway Corporation, of which
			 Bill France was chief executive officer since 1981, was named to Forbes list of
			 the 200 Best Small Companies in America in 1998;
		Whereas NASCAR became the third-ranked professional sports
			 entity on television, after the NFL and NBA, after signing contracts with FOX,
			 NBC, and TBS in 1999;
		Whereas Bill France was named International
			 Entrepreneur of the Year by the University of Missouri-Kansas City in
			 2001;
		Whereas the NASCAR Foundation Family of Charities, a group
			 of more than 30 organizations that support children’s programs, animal welfare,
			 and conservation, was an initiative of Bill France and the France family that
			 began in 2003;
		Whereas Bill France was inducted into the International
			 Motorsports Hall of Fame in Talladega, Alabama in 2004;
		Whereas Bill France was inducted into the Motorsports Hall
			 of Fame of America in Novi, Michigan in 2004;
		Whereas Bill France was inducted into the Automotive Hall
			 of Fame in Midland, Michigan in 2006;
		Whereas the International Speedway Corporation currently
			 promotes more than 100 annual racing events in addition to several other
			 motorsports activities, owns or operates 13 of the nation’s major motorsports
			 entertainment facilities, and owns and operates MRN Radio, the nation’s largest
			 independent sports radio network; and
		Whereas Bill France passed on his title as International
			 Speedway Corporation’s chief executive officer to his brother, James C. France,
			 his position as chairman and chief executive officer of NASCAR to his son,
			 Brian France, and his daughter, Lesa France Kennedy, has become president of
			 International Speedway Corporation: Now, therefore, be it
		
	
		That the House of Representatives
			 honors William Clifton France, the former president, chief executive officer,
			 and chairman of NASCAR, for his lifetime of contributions and dedication to
			 motorsports.
		
